 636DECISIONSOF NATIONALLABOR RELATIONS BOARDMiami InspirationHospital,Inc.andUnitedSteelworkers of America,AFL-CIO,Petitioner.Case 28-RC-1846April 28, 1969DECISION ON REVIEW ANDDIRECTION OF ELECTIONOn November 8, 1968, the Regional Director forRegion 28 issued a Decision and Order in theabove-entitled proceeding, in which he dismissed thepetitionon the ground that Miami InspirationHospital,Inc.,hereinafterreferredtoastheEmployer Hospital, was specifically exempt fromthe Board's jurisdiction under Section 2(2) of theAct. Thereafter, in accordance with Section 102.67of the National Labor Relations Board Rules andRegulations, as amended, the Petitioner filed atimelyrequestforreview,contending that theRegional Director departed from officially reportedBoard precedentindismissingthepetition.BytelegraphicOrder dated January 14, 1969, theNational Labor Relations Board granted the requestfor review. Thereafter, the parties filed timely briefs.The Board has considered the entire record in thiscase including the briefs of the parties, with respectto the issues under review, and makes the followingfindings:1.The Petitioner seeks to represent a unit ofelectricalandmechanicalmaintenanceemployeesemployed by the Employer Hospital. The RegionalDirector,in agreementwith the Employer Hospital,dismissed the petition on the ground that theEmployer Hospital was excepted from the definitionof "employer" within the meaning of Section 2(2) ofthe Act. We find, contrary to the Regional Director,thattheEmployerHospital is an "employer"subject to the Board's jurisdiction.The Employer Hospital is an Arizona corporationengaged inoperating a hospital at Miami, Arizona,and a medical clinic at Globe, Arizona. It isorganized on a nonstock membership and nonprofitbasis, with several members but no stockholders. Nootherperson,corporation,orentityislegallyentitled to receive any of itsearnings.The EmployerHospitalpurchased goods in excess of $50,000directly from outside the State of Arizona, andprovided medical services with a value in excess of$500,000 during the 12-month period preceding thehearing in this case.As discussedmore fully,infra,thesemedicalservices are rendered primarily to employees anddependents of employees of two mining corporationsin the area, the Inspiration-Consolidated CopperCompany and the Tennessee Corporation, MiamiCopper Division. These twominingcorporations areorganized and operated for profit, and at least partof their netearnings inuresto the benefit of privateshareholders or individuals.'During the 12-monthperiod preceding the hearing, each of the miningcorporations shipped goods having a value in excessof $50,000 to points outside the State of Arizona.Prior to the incorporation of the EmployerHospital in 1965, medical facilities were operated bythe two mining corporations as a joint venture.Sometime thereafter, in exchange for a 10-yearcontracttofurnishmedicalservicestotheiremployees and dependents of employees, the twomining corporations deeded a clinic building, as wellas the land for the clinic and a hospital, to theEmployer Hospital. The two mining corporationsalso loaned funds to the Employer Hospital withwhich a new hospital was built. These loans aresecured by 10-year notes accruing 4-percent annualinterest.The record further indicates, however, that thetwomining corporations continued tomaintaineffective control over the operation of the EmployerHospital after its incorporation in 1965. Thus, thefiveoriginal"incorporators",whowereallmanagement officials or attorneys of the two miningcorporations, became the first five "members" oftheEmployerHospital.The"members"areauthorized to elect, and remove without cause, theboard of directors who conduct the "affairs of thecorporation." The Articles of Incorporation reflectthat all five of the original "members" were electedasdirectors.The board of directors, in turn, isauthorized to appoint or elect the corporate officers,who "hold office at the pleasure of the Board ofDirectors".The Articles of Incorporation reflectthat all four of the original corporate officers wereselected. from the same original "members" anddirectors of the Employer Hospital.' Finally, theboard of directors appoints the administrator whohas charge of the Employer Hospital's operations ona day-to-day basis.Italsoappears that the Employer Hospitalcontinues to provide medical services primarily forthe employees of the two mining corporations andtheir dependents.' The Employer Hospital's recordsThe Board hereby takesofficial notice ofMoody's IndustrialManual,July 1968, pp. 2415-2416, 1991-95, andStandard& Poor's Standard Corp.Descriptions,Dec: Jan.1968-69,Aug.-Sept. 1968, Vol. F-K, pp. 4880-4881and Oct.-Nov. 1968, Vol. C-E, pp. 4979-84,which recite in pertinent partthat:Inspiration-ConsolidatedCopperCompanyhasover10,000shareholders to whom it has paid dividends from earnings for a number ofyears including 1968; and that the TennesseeCorporation,Miami CopperDivision, has been asubsidiary of Cities ServiceCompany since1963, thelatter having well over 100,000 shareholders to whom it regularly paysdividends from earnings.Any party tothis proceeding,desiring to contest the facts of which wetake official notice, may, within 10 days from the date of this Decision,present evidenceto the contrary.'The record showsthatWeed, a "member", director and officer of theEmployer Hospital, retired from his position with one of the miningcorporationsinOctober1968, but it does not indicate whether he likewiseretired fromthe EmployerHospital.'The nature and extent of medical benefits extended to employees anddependentsof employeesisapparently determinedby collective-bargainingagreements between the two mining corporations and various unions. TheEmployerHospital'sTreasurertestifiedthattherearenopayroll175 NLRB No. 99 MIAMI INSPIRATION HOSPITAL, INC.thus show that during the first 8 months of 1968,employeesor dependentsof employees of the twomining corporationsaccounted for 75 percent ofin-patient days, 76 percent of emergencycases, and87 percent of the out-patients at the hospital and theclinic.'On essentially these facts, the Regional Directorconcluded that the Employer Hospital is not subjectto the Board's jurisdiction by virtue of the so-calledhospital exemption provided in Section 2(2) of theAct, which in pertinent part provides as follows:The term "employer"...shall not include... anycorporationor associationoperating a hospital, ifno part of the net earningsinures tothe benefit ofany private shareholder or individual....The Board has construed the foregoing exemption asexcluding from its jurisdiction any hospital operatedby a nonprofit corporation or association.'The thrust of Petitioner's contention on review isthat the Employer Hospital does not satisfy therequirements of that exemption.We find merit inthe Petitioner'scontention.The Employer Hospitalhere is ostensibly operated by its "members," BoardofDirectors,and officers. In fact, all of the"members," and the Board of Directors are eithermanagementofficers or attorneys of the two miningcorporations.The officers of the Employer areappointed by and serve at the pleasure of the Boardof Directors. The administrator who has charge ofthe Employer's operation on a day-to-day basis isalsoappointedby the Board of Directors. Inaddition, the great majority of the hospital's patientsare employees of the two mining corporations, andto that extent the Employer Hospital may be said tobe part and parcel of their operation. Because ofthis and because of the extremely close relationshipbetween themanagementof the Employer and thatof the mining corporations, we conclude that theEmployer is operated, realistically speaking, bythese two profitmaking corporations, and onlynominallyby the nonprofit Employer Hospitalcorporation. It follows that the limitations of theexemption from Section 2(2) have been exceeded,and that the exemption does not, therefore, apply inthis case."deductions from employees'paychecks at the mining corporations, nor arethere any employee contributions deducted to cover medical expensesincurred in the Employer Hospital'sfacilities.Employees and theirdependents do not usually pay the Employer Hospital,as the bills areforwardedto the two mining corporations for payment'Thehospitaland the clinic also service nonemployees andnondependents in the area.This policy appears to be based on necessity,since the only other hospital in the Globe,Arizona area,according to theEmployer Hospital'sTreasurer,is the Gila General Hospital which hasbeen operating at full capacity and, presumably,would be overloaded if theEmployerHospital did not make its facilities available to patients otherthan the mining corporations'employees and the dependentsof thoseemployees.'General ElectricCompany,KadlecHospital,89NLRB1247, 1249;KennecottCopper Corporation,99 NLRB 748.'In construing this statutory exemption, the Board has in the past lookedto Congressional intent.General ElectricCompany, supra,see alsoTheTrusteesof Columbia University, 97NLRB 424The legislativehistory of637Furthermore it is clear that the operations of theEmployerHospital are an integral part of theoperations of the two mining corporations.' For, itisclear,the record evidence indicates that theEmployer Hospital functions primarily to care forthe employees and dependents of employees of thetwominingcorporations,consistentwiththepurpose for which these two mining corporationsoriginallyestablishedtheEmployerHospitalcorporation, which was itself a substitution for andcontinuation of a medical facility formerly operatedby them directly. We are satisfied from the recordas a whole that divestment to the new body of titleto the hospital and of direct operating responsibilityamounts to a change in form and not one ofsubstance.We therefore find that the operations oftheEmployerHospital are an integral part ofactivities affecting commerce within the meaning ofthe Act, and hence are within the Board's statutoryjurisdiction, and that it will effectuate the policies ofthe Act to assert jurisdiction in this proceeding!2. In view of the above, we find that a questionaffectingcommerceexistsconcerningtherepresentation of certain employees of the EmployerHospital within the meaning of Section 2(6) and (7)of the Act.3.We find that the following employees constitutea unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:'Allelectricalandmechanicalmaintenanceemployees employed by the Employer at its Miami,Arizona, and Globe, Arizona, locations, excludingthe charitable hospital exemption indicatesthat Congresswas concernedwith excluding from the coverageof the Act thosehospitals operated by"charitable" or "eleemosynaryinstitutions", and those"keptup by thedonations of benevolent persons", but not those hospitals which werecontrolled and operatedby profitmaking corporations or enterprises. See93 CONG. REC. 5129 (daily ed.May 12, 1947); 2 Legislative History ofthe LaborManagement RelationsAct, 1947, pp. 1964-65'KennecottCopper Company, supra,751`Given theinapplicabilityof the statutoryexemption,the EmployerHospital is subjectto theBoard's jurisdiction on several grounds: (1)Inasmuch as the operationsof thehospital and clinic are an integral partof the operationsof thetwo mining corporations,stipulated to be engagedin interstate commerce, it follows that in operating these medical facilities,the EmployerHospital and the two mining corporations are engaged ininterstate commerce within the meaning oftheAct,Kennecott CopperCompany, supra,and cases cited therein,(2) it is an organization which,during the 12-month period proceedingthe hearing,has provided servicesin excessof $50,000, to the mining corporations which are themselvesengaged in interstate commerce,SiemonsMailingService, inc.,122NLRB81; and(3) thedollar volume of its operations satisfies the Board'sapplicable standard for hospitals not excluded from the definition of anemployer under Section2(2) of the Act,ButteMedical Properties, d/b/aMedical Center Hospital,168 NLRB No 52.'The partiesto this proceeding are in agreement that a unit composed ofthe electrical and mechanical maintenance employeesemployed by theEmployerHospital is appropriate.The recorddenotes that these employeesperformmaintenanceworkon heating,airconditioning,and othermechanical equipment, thatthey are separatelysupervisedby a ChiefEngineer in charge of maintenance,that they do not interchange with otheremployees,and that they are all salaried and receive the same fringebenefitsWe, therefore,find that these employees constitute a distinct andreadily identifiable group,who share a community of interest apart fromother employees,and that such a unit is appropriate for the purposes ofcollective bargaining.SeeAmerican CyanamidCo ,131NLRB 909 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDallother, employees,officeclericalemployees,eligible voters,must be filed by the Employer with the Regional Directorprofessionalemployees,watchmen, guards andforRegion 28 within 7 days after the date of this Decision and Directionsupervisors as defined in the Act.of Election. The Regional Director shall make the list available to all[Direction of Election'" omitted from publication.]parties to the electionNo extension of time to file this list shall be grantedby the Regional Director except in extraordinary circumstances. Failure tocomply with this requirement shall be grounds for setting aside the election_whenever proper objections are filedExcelsiorUnderwear, Inc ,156"An electioneligibility list, containing the namesand addresses of all theNLRB 1236